Citation Nr: 0629076	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied service 
connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

While service medical records do not include any complaints 
regarding or treatment for tinnitus, service connection could 
nonetheless be established if all the evidence, including 
that pertinent to service, established that tinnitus began in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, the RO has 
acknowledged that the veteran experienced noise exposure in 
service as the September 2003 RO decision granted service 
connection for bilateral hearing loss based on reports of 
exposure to mortar fire in service and military records 
confirming presence in combat situations.  

At VA Agent Orange examination in March 2002 the veteran 
reported ringing in his ears when they were cupped by the 
headphones of an audiogram.  The VA examiner made no opinion 
as to etiology of this condition.  At VA audio examination in 
May 2002 the veteran reported constant right ear tinnitus 
which began after working next to a chipper in a road crew in 
2001, while VA ear disease examination conducted on the same 
date included a diagnosis of tinnitus in the right and left 
ears.  Again, these examinations did not include opinions 
regarding etiology.  Review of systems at VA eye examination 
later that month noted bilateral tinnitus, again with no 
discussion of cause.  

The veteran underwent VA ear disease examination again in 
August 2003, when he reported being exposed to constant 
mortar fire while in Vietnam, and reported occasional 
bilateral tinnitus.  At VA audio examination a few days later 
the veteran reported tinnitus in the right ear which began 
following exposure to high intensity noise from a chipper in 
2001.  VA outpatient treatment records from September 2002 to 
June 2004 also include findings of tinnitus, and note the 
veteran's belief that such condition might be related to 
prescribed medications.  

The veteran most recently underwent VA audio examination in 
August 2004, at which time the diagnosis included tinnitus.  
The veteran noted a periodic tinnitus in the left ear for the 
past 2 years.  The VA examiner opined that because the 
veteran's reported onset of tinnitus was 34 years after 
separation from service his tinnitus was not related to 
service.  The VA examiner did not review the claims file 
prior to rendering this opinion.  

Despite the fact that the medical evidence of record includes 
conflicting reports from the veteran regarding onset of 
tinnitus, he specifically stated in his October 2003 notice 
of disagreement that the report that his tinnitus was the 
result of exposure to noise from a chipper in 2001 while 
working on a road crew was incorrect and that he had suffered 
from bilateral tinnitus since exposure to loud acoustic 
trauma in Vietnam.  This was reiterated in his July 2004 Form 
9 (substantive appeal).  

The reports of continuity of symptomatology serve to trigger 
VA's duty to provide an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).  Although the veteran is competent to 
report a continuity of symptomatology, as he at times has; 
competent medical evidence is needed to link the current 
disability to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (holding that an examination was needed where 
veteran had offered competent evidence of a continuity of 
symptomatology).  

While the veteran's tinnitus has been evaluated in VA 
examinations, the only VA examiner to render an opinion as to 
etiology did not review the claims file.  An examination is 
needed so that a medical professional can review the record 
and provide a competent opinion as to whether or not the 
veteran has current tinnitus which is etiologically related 
to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) 
(holding that the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for tinnitus.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether the 
veteran has current tinnitus and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that 
tinnitus began in service or is otherwise 
the result of a disease or injury 
(including noise exposure) in service.  

If the VA examiner finds that current 
tinnitus is not at least as likely as not 
the result of disease or injury in 
service, he or she should provide an 
opinion as to whether or not current 
tinnitus is at least as likely as not the 
result of medication used to treat the 
veteran's service connected post-
traumatic stress disorder (PTSD).  The 
examiner should offer a complete 
rationale for all opinions given.  

2.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


